DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-39 are pending in the application. No newly added or canceled claims are presented. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 28 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication  US2001/0032362A1 hereinafter referred to as Welling. Welling discloses a bed 10, 1210 comprising: a frame 12, 14, 1214, 1248, 1252 adapted to support a mattress 13, 1230 and a patient; a plurality of bed components including a deck section 22-28, 1214 supported by said frame, a siderail 20, 21, caster brake 50, 63 and lift assembly to raise said frame; and bed exit system 962, 1412 to detect when a patient exits the bed (using a plurality of load cells 676, 1326-1332 adapted to generate load cell signals indicating a weight applied to the frame) and adapted to issue an alert when the bed exit system is in an armed state and a patient exits the bed, the bed exit system adapted to not issue an alert when the bed exit system is in a disarmed state and the patient exits the bed; a controller 692, 698, 750, 962, 1412 adapted (sensor  1134-1340/1083, 1089) to detect a state of each of the bed components and said plurality of bed component 1248/ 824, 828; a plurality of Light Emitting Diodes (LEDs) 2000, 2080 at a foot end of the bed, and said controller 962, 1412 adapted to activate a first set of LEDs to emit light and not activate the second set of LEDS to emit light when all of the following conditions are true: (a) the bed exit system is armed (see paragraph 0375), (b) a first bed component of the plurality of bed components is in a desired first state, and (c) a second component of the plurality of bed components is in a desired second state thereby provide a unified indication that the bed is in a desired configuration; the controller further adapted to not activate the first set of LEDs to emit light and to activate second set of LEDs to emit light when any of the following conditions are true: (d) the bed exit system is disarmed (see paragraph 0374), (e) the first component is not in the desired first state, or (f) the second component is not in the desired second state to thereby provide a unified indication that the bed is not in a desired configuration.
Welling discloses the claimed invention except for a first set of the LEDs adapted to emit light of a first color and a second set of the plurality of LEDs adapted to emit light of a second color different from the first color.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the LEDs to display different colors since it was known in the art that the colors of the LEDs can vary. It is common knowledge that LEDs come in a variety of colors and can be altered to display a variety of functions. Such a brightness and/or rate of flash. Such a modification would provide a variety of indicator. 
Re-Claim 22 
	Welling as modified above discloses, 
further comprising a display 984, wherein the controller is adapted to provide a first graphical indication on the display when the first component is not in the desired first state, to provide a second graphical indication on the display when the second component is not in the desired second state, and to provide a third graphical indication on the display when the bed exit system is disarmed. 
Re-Claim 23
	Welling as modified above discloses, 
further comprising an annunciator (LED, Display) comprising a first light, a second light, a third light, a first message, a second message, and a third message, and wherein the controller is further adapted to illuminate the first message via the first light when the first component is in the desired first state, to illuminate the second message via the second light when the second component is in the desired second state, and to illuminate the third message via the third light when the bed exit system detects the patient exits the bed.
Re-Claim 24
Welling as modified above discloses the claimed invention except for wherein the second set of LEDs includes a first LED positioned adjacent a first corner of the foot end of the frame and a second LED positioned adjacent a second corner of the foot end of the frame opposite the first corner. It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the LEDs a first LED positioned adjacent a first corner of the foot end of the frame and a second LED positioned adjacent a second corner of the foot end of the frame opposite the first corner, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Re-Claim 28
Welling as modified above discloses the claimed invention except for wherein the first color is green and the second color is amber. It would have been obvious matter of design to select the first color to be green and the second color to be amber, since applicant has not disclosed that a particular color solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with any color as long as the colors are different. 
Re-Claim 29
	Welling as modified above discloses, 
wherein the deck includes a head section 824 pivotable to different orientations and a deck angle sensor 1083 adapted to detect an angle of the head section, wherein the first component is the head section of the deck, and the desired first state is a state in which the head section is pivoted above a threshold angle.
Claims 25 & 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welling in view of US Patent 5,450,639 hereinafter referred to as Weismiller. Welling discloses the claimed apparatus above however does not disclose wherein the first component is the caster brake, further comprising a brake sensor, wherein said controller detects the state of the caster brake with the brake sensor, and desired the first state is the brake being activated.
Weismiller teaches wherein the first component is the caster brake, further comprising a brake sensor 90, wherein said controller detects the state of the caster brake with the first brake sensor and the desired first state is the brake being activated.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Welling to include a brake status indicator as taught by Weismiller for the purpose of alerting the user to the status of the brake at a given point. Such a modification would yield expected results. 
Re-Claim 26
	Welling as modified above discloses, 
wherein the frame is an adjustable height frame, the second sensor is a height sensor 1083, 1089, the second component is the adjustable height frame 824, 828, and the desired second state is the adjustable height frame being at or below a specific height.
Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welling in view of Weismiller further in view of US Patent Publication US2004/0177443A1 hereinafter referred to as Simmonds. Welling as modified discloses the claimed apparatus above however does not disclose wherein the siderail is adapted to be moved between a raised position and a lowered position, wherein the second component is the siderail, further comprising a siderail sensor, and the desired second state is the siderail being in the raised position. 
Simmonds teaches a siderail 20, 22 adapted to be moved between a raised position and a lowered position, wherein the second component is the siderail, further comprising a siderail sensor 57, and the desired second state is the siderail being in the raised position. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Welling to include a siderail status indicator as taught by Simmonds for the purpose of alerting the user to the status of the siderail at a given point. Such a modification would yield expected results. 
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of Welling does not disclose a controller that detects when two components are in a desired state and generates an indication. Examiner respectfully disagrees, the controller of Welling is constantly monitoring the state of all components which interact with the component which means it is constantly detecting the state of the components. As discussed in the prior art of Welling indication lights emit light based on a particular achieved state of the components. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673